Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
The IDS filed on 3/23/2022 has been received, considered, and entered into record.
Priority







Acknowledgment is made of applicant's claims benefit of continuation of application 15/443,917 filed 2/27/2017 (Now PAT 11,157,534) is a CON of 13/588,740 filed 08/17/2012 (Now PAT 9,588,944) is a CON of 12/317,809 filed 12/29/2008 (Now Patent No. 8,250,025) is a CON of 11/740,835 Filed  04/26/2007 (Now ABN) and has PRO 60/795,600 filed 04/26/2006 is a CIP of 10/288,835 filed 11/05/2002 (Now PAT 9,135,598).

Double Patenting
The nonstatutory double patenting rejection has been withdrawn based on Electronic Terminal Disclaimer filed on March 3, 2022 and approved by the Office.

ALLOWANCE
	Claims 21-40 are allowed over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid proceeding delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance”.

CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/F.K/Examiner, Art Unit 2157                                                                                                                                                                                                        
/James Trujillo/Supervisory Patent Examiner, Art Unit 2157